Title: From George Washington to Robert Stewart, 2 June 1756
From: Washington, George
To: Stewart, Robert



[Winchester, 2 June 1756]
To Captain Robert Stewart. of the Light-Horse, at Conogochieg. Sir,

I received yours, and observe the contents: The Bearer

added, that seven other Indians were seen. This I gave no credit to, as it was not certified in the Letter.
The Assembly have resolved that their Troops shall not march out of the Colony: whether this is binding on the whole, or only the Draughts, I know not; therefore I would not advise your going into Maryland, unless it be to procure some manifest advantage to Virginia; in keeping the Enemy out of it &c. To range for and search them in another province, I can not think consistent with the intention of the Assembly. Nor is it the design of the Assembly or Governor—as the men are raised solely for the Defence of the Colony, and not acting in conjunction with other Corps; that Governor Sharpe, or his Officers, shou’d have any connection with them. You are therefore to pay no regard to any orders that you may ⟨r⟩eceive from him or any other than the Governor of Virginia, myself, or your Superior officers in the Virginia Regiment. The instant this comes to hand dispatch Captain Gist to this place, that he may settle his recruiting accompt before I go to Williamsburgh. I only wait his arrival, and shall do it impatiently, unless he is expeditious—His stay here may be long: Perhaps he may be ordered to accompany the Associators—therefore he should order his things to follow him.
Captain Bell, with all his men that are here, sets out to-day to join you—Let Sergeant Hughes’s Recruits be sent to this place in their room.
The Pay master attends Captain Bell and will pay off all the Recruits to the first of May—He will also pay Sergeant Hughes’s recruiting accompt: and from thence will proceed to Williamsburgh to meet me. Yours &c.

G:W.
June 2d 1756.    

